Citation Nr: 0014250	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for human immunodeficiency 
virus (HIV)-related illness, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California (RO) which continued a 30 percent 
disability rating for HIV-related illness.

The Board notes that in a November 1998 written statement the 
veteran asserted that he was no longer able to work because 
of HIV-related illness.  The Board reads this statement as a 
claim of entitlement to a total disability evaluation based 
upon individual unemployability due to a service-connected 
disability and refers the matter back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected HIV-related illness is 
manifested by blood counts indicating a CD4 cell count of 
less than 200 and an elevated viral load, chronic depression, 
night sweats, nausea, diarrhea and histories of thrush and 
two episodes of pneumonia, but not by evidence of 
pathological weight loss, refractory constitutional symptoms 
or by AIDS-related opportunistic infection or neoplasm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
HIV-related illness have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.88b, 
Diagnostic Code 6351 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected HIV- because the disorders are more 
disabling than contemplated by the current 30 percent 
disability rating.  The veteran further contends that his 
symptomatology is sufficient to warrant a 60 percent 
disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC, then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as in this case, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was service connected for HIV-related illness by 
a December 1994 rating decision which also assigned a 10 
percent disability rating pursuant to DC 6351.  In June 1997 
the Los Angeles RO increased the rating to 30 percent 
pursuant to the same DC.

Under 38 C.F.R. § 4.88b, DC 6351, pertaining to HIV-related 
illness, a 30 percent disability rating is warranted for a 
veteran taking approved medication and having recurrent 
constitutional symptoms, intermittent diarrhea, and 
constitutes the minimum rating when evidence shows a T4 cell 
count less than 200, or hairy cell leukoplakia, or oral 
candidiasis; a 60 percent disability rating is warranted for 
refractory constitutional symptoms, diarrhea and pathological 
weight loss, and constitutes the minimum rating when evidence 
shows development of an AIDS-related opportunistic infection 
or neoplasm, and; a 100 percent disability rating is 
warranted for AIDS with recurrent opportunistic infections or 
with secondary diseases affecting multiple body systems; HIV-
related illness with debility and progressive weight loss, 
without remission, or few or brief remissions.  This DC also 
provides that the term 'approved medication' includes 
medications prescribed as part of a research protocol at an 
accredited medical institution.  This DC further permits 
separate ratings for psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms if 
separate ratings would provide a higher overall evaluation, 
although rating a single manifestation under more than one DC 
is not appropriate.  Pursuant to this provision, the Board 
notes that in this case the veteran has been service 
connected for major depression secondary to HIV, rated as 30 
percent disabling.

The record is replete with a substantial quantity of private 
and VA medical records documenting the veteran's HIV-related 
illness since it was first diagnosed in service.  The 
evidence includes treatment records from June 1992 to July 
1998 from the Wilford Hall USAF Medical Center, the VA 
Medical Center in Long Beach and the UCLA Medical Center, and 
VA and private examination reports from June and July 1994, 
December 1996 and January 1999.

Review of the medical evidence discloses that the veteran was 
first diagnosed as HIV positive in May 1992 following a 
routine in-service examination.  The veteran weighed 135 
pounds at the time of the examination.  In February 1994 his 
symptoms included night sweats, diarrhea, anorexia, 
anhedonia, sleep disturbance and depressive feelings.  In 
September 1995 the veteran was asymptomatic for fever, night 
sweats, diarrhea or weight loss.  He began AZT and 3TC 
treatment in August 1996, at which time X-rays disclosed a 
nodule on his left lung, and he had a diffuse skin rash in 
September 1996 which apparently resolved.  Follow-up 
examination in November 1996 confirmed the lung lesion.  A 
report of a December 1996 private examination noted the 
veteran's left lung nodule, occasional outbreaks of HIV-
related genital herpes, hospitalization for cellulitis and 
that the veteran had no other opportunistic infections.  The 
examining physician opined that the veteran had advanced HIV 
that appeared to respond well to AZT/3TC.  X-ray and CT scan 
reports in January, April and July 1997 describe the lung 
nodule as unchanged and as not typical of Kaposi's sarcoma or 
AIDS-related lymphoma.  In May 1998 the veteran was diagnosed 
with tongue lesions secondary to herpes and in July 1998 he 
had no fever, cough, nausea, vomiting, thrush, erythema or 
exudate and his lungs were clear to auscultation and 
percussion.  He reported that he was tolerating his 
medications.

The veteran informed the VA physician who examined him in 
January 1999 that he left his job, in part, because of 
increasing fatigue and stress secondary to his HIV infection.  
He also complained of chronic depression, night sweats, 
nausea and diarrhea, but stated that he has not been 
hospitalized for HIV.  Objective evidence included laboratory 
blood test results showing a total CD4 count of 150, a total 
white blood cell count of 2.4 and significant reversal of the 
T-helper to T-suppressor ratio.  Although, viral load test 
results were unavailable, the examiner accepted the veteran's 
recollection of November 1998 VA test findings of 
approximately 500,000.  Physical examination disclosed the 
following:  the veteran weighed 147 pounds; his head, eyes, 
ears, nose and throat were normal and there was no thrush; 
heart rhythm and rate were normal; lungs were clear and 
asymptomatic; abdomen was benign, and; extremities were 
without clubbing, cyanosis, edema or rash.  Diagnoses 
included HIV/acquired immunodeficiency syndrome with low CD4 
and elevated viral load, depression, chronic recurrent 
nausea, diarrhea and fatigue secondary to medications and 
HIV-related disease, and histories of thrush and two episodes 
of pneumonia.

Although the medical evidence documents various symptoms and 
disorders attendant to the veteran's HIV infection, most 
appear to have resolved or to have been in remission at the 
time of the January 1999 VA examination.  HIV-related 
symptomatology noted at that time were abnormal blood test 
results, chronic depression, night sweats, nausea, diarrhea 
and histories of thrush and two episodes of pneumonia.  
Evidence also shows that the veteran had gained weight since 
his HIV diagnosis.  The January 1999 examination does not 
confirm a current HIV-related disorder with the veteran's 
cardiac, pulmonary or digestive systems, extremities, skin or 
his head, eyes, ears, nose or throat.  Neither was there 
evidence of pathological weight loss, refractory 
constitutional symptoms or AIDS-related opportunistic 
infection or neoplasm.  In consideration of the foregoing, 
the Board finds that the preponderance of the evidence 
demonstrates that the veteran's current manifestations of 
HIV-related illness most closely approximate a 30 percent 
rating.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The Board acknowledges that since May 1992 the veteran has 
reported signs and symptoms of varying degrees of severity at 
different times, that his laboratory results periodically 
have been good, that his weight has generally remained stable 
(possibly the result of medication and therapy) and that his 
illness may be subject to sudden and unpredictable flare-ups.  
However, the current record fails to demonstrate symptoms 
require an evaluation in excess of 30 percent under DC 6351 
or another provision.  If the veteran develops more severe 
HIV manifestations he again may request RO consideration of a 
higher evaluation.

In reaching its decision, the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

